TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-11-00052-CV



                                  In re Rhett Webster Pease


                      ORIGINAL PROCEEDING FROM LEE COUNTY



PER CURIAM

                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied and the motion for emergency relief is

dismissed. See Tex. R. App. P. 52.8(a).




Before Justices Puryear, Pemberton and Rose

Filed: February 2, 2011